The plaintiff excepts to and appeals from an order of the Superior Court sustaining a demurrer to its declaration and a denial of its motion for leave to amend. The case involves an alleged agreement by the Boston Redevelopment Authority to “pay and reimburse the plaintiff for the relocation expenses which . . . [it] would incur in becoming established in a new location.” We think that a recital of the facts alleged in the original declaration and in the proposed amended declaration and the grounds set out in the demurrer would not be of any particular benefit. Because we believe that the issues before us are governed by our recent decision in the case of Graphic Arts Finishers, Inc. v. Boston Redevelopment Authy. 357 Mass. 40, a repetition of a discussion of the legal principles would not be of any special judicial value. In our view the original declaration and also the proposed amended declaration state a cause of action. Consequently, it was error to sustain the demurrer and to deny the plaintiff’s motion for leave to amend. We have dealt with the case on the exceptions and do not consider the appeals.

Appeals dismissed.


Exceptions sustained.